t c memo united_states tax_court acme steel company formerly known as interlake inc and now known as acme metals inc and consolidated subsidiaries petitioners v commissioner of internal revenue respondent docket no filed date p was the common parent of an affiliated_group that was restructured in in pursuant to the restructuring plan p formed a subsidiary i following the formation of i p became a subsidiary of i through an inversion i then distributed pro_rata to its shareholders in a spinoff all the issued and outstanding common shares of p which continued to hold all the shares of one pre-existing subsidiary of p following the restructuring and spinoff p filed a consolidated form_1120 u s_corporation income_tax return for a 27-week tax_year claiming a consolidated_net_operating_loss cnol p filed a form_1139 application_for tentative refund under sec_6411 i r c carrying back the cnol to the affiliated group’s and tax years and requesting tentative refunds for and i filed a consolidated u s_corporation income_tax return for a 52-week tax_year claiming a cnol i also filed an application_for tentative refund for the internal_revenue_service paid p and i the respective tentative refunds for which they had applied following an examination r determined that p rather than i was the continuing common parent of the prespinoff affiliated_group revised p’s income on the basis of a 52-week taxable_year and determined that p did not sustain the cnol claimed on its return r also revised i’s income on the basis of a 27-week short tax_year as a result of the foregoing determinations r determined that p was not entitled to the tentative refunds paid to p for and and issued a notice_of_deficiency to p to recover the tentative refunds after p filed the petition in the case at hand r agreed to treat i as the successor common parent of the prespinoff affiliated_group and issued a duplicate notice_of_deficiency to i in exchange for p entering into a stipulation of settled issues the stipulation of settled issues provides in pertinent part that p will be liable to disgorge the tentative refunds it was paid for and if those tentative refunds are held not to be rebates as to i in 112_tc_103 the court held the tentative refunds paid to p were not rebates as to i p now contends the court does not have jurisdiction to enter decision on the stipulation of settled issues because the tentative refunds p received are nonrebate refunds not taken into account in determining a taxpayer’s deficiency according to p the tentative refunds are nonrebate refunds because p as the former common parent of the prespinoff group as conceded by r was not an authorized recipient of the tentative refunds p contends that when r paid the tentative refunds to p rather than i r paid the wrong taxpayer giving rise to nonrebate refunds r contends that the tentative refunds are rebate refunds over which the court has jurisdiction and that the court may enter decision on the stipulation of settled issues according to r nonrebate refunds are issued because of clerical or computer errors and p has not identified any clerical or computer error that caused r to pay the tentative refunds to p according to r the tentative refunds were paid after a limited examination pursuant to sec_6411 i r c to the correct taxpayer p because they were paid to p the taxpayer who applied for the tentative carryback adjustments on the basis of the cnol that p claimed it had incurred held the tentative refunds in issue are rebate refunds as to p giving rise to deficiencies over which the court has jurisdiction sec_6411 i r c requires r to make only a limited examination of an application_for_tentative_carryback_adjustment and pay the tentative refund within days when r paid the tentative refunds to p r had not finally determined which affiliated_group was the continuation of the prespinoff affiliated_group and r was not required to make that determination prior to paying the tentative refunds the tentative refunds were not paid because of any clerical or computer error requiring nonrebate characterization the tentative refunds paid to p are recoverable through the deficiency procedures accordingly the court has jurisdiction to enter decision on the stipulation of settled issues and will do so david j duez matthew p larvick and gregory g palmer for petitioners lawrence g letkewicz and dana e hundrieser for respondent contents background the restructuring and spinoff tax indemnification agreement between petitioner and interlake tax filings by interlake and petitioner administrative proceedings notice_of_deficiency and stipulation of settled issues interlake v commissioner summary_assessment of the tentative refund the bankruptcy proceedings change_of petitioner’s representatives in this proceeding positions of the parties discussion rebate and nonrebate refunds jurisdiction the notice_of_deficiency respondent’s determination collateral_estoppel the injustice exception to collateral_estoppel tentative refunds as rebate refunds rebate v nonrebate refunds conclusion memorandum opinion beghe judge this case is before the court on respondent’s motion for entry of decision on the parties’ stipulation of settled issues we shall grant respondent’s motion and enter decision in accordance with the stipulation background some of the facts have been stipulated and are incorporated by this reference petitioner’s principal_place_of_business was in riverdale illinois when it filed the petition unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure the restructuring and spinoff prior to summer petitioner had been the common parent of an affiliated_group_of_corporations the affiliated_group on whose behalf it filed consolidated forms u s_corporation income_tax return in spring petitioner’s management developed a plan to restructure the ownership of its businesses through an inversion and spinoff under the plan petitioner would organize a wholly owned subsidiary the interlake corporation interlake interlake would then organize a wholly owned subsidiary newco sub followed by newco sub 1's organization of its own wholly owned subsidiary newco sub following the organizations of these new corporations petitioner would transfer its assets to interlake and merge with newco sub with petitioner surviving as a wholly owned subsidiary of newco sub in connection with the merger of newco sub into petitioner each outstanding share of petitioner’s common_stock would be converted into a share of common_stock of interlake and the shares of interlake that petitioner owned prior to the merger would be canceled petitioner would next organize the interlake companies as a wholly owned subsidiary and transfer to it all the shares of the subsidiaries that were then owned by petitioner with the exception of alabama metallurgical corporation amc which remained a subsidiary of petitioner in exchange for shares of the interlake companies and assumption by the interlake companies of certain liabilities of petitioner petitioner would then distribute all the shares of the interlake companies to newco sub newco sub would distribute all its assets including the shares of the interlake companies and petitioner to interlake and then dissolve on date the restructuring plan was carried out and the directors of interlake met for the first time at the meeting the interlake directors approved the spinoff by which interlake would distribute all of petitioner’s shares pro_rata to interlake’s shareholders the directors also changed the name of petitioner from interlake inc to acme on date pursuant to the plan interlake carried out the spinoff by distributing pro_rata to its shareholders all the issued and outstanding shares of petitioner tax indemnification agreement between petitioner and interlake on date petitioner and interlake entered into a tax indemnification agreement to memorialize their understanding regarding certain federal_income_tax matters for the years ending on or before the effective date of the agreement the agreement defines the effective date as the date on which all outstanding shares of petitioner’s common_stock are distributed by interlake to its shareholders petitioner and interlake were represented by the same law firm during the negotiation and signing of the tax indemnification agreement the agreement begins by setting forth the premise that prior to the restructuring petitioner was the common parent of the affiliated_group of which interlake and its subsidiaries were members the agreement states that after the restructuring interlake succeeded petitioner as the common parent of the affiliated_group of which interlake petitioner and their subsidiaries were members paragraph of the agreement entitled responsibility for federal corporate_income_tax examination and proceedings relating thereto grants interlake sole responsibility and authority to handle all federal_income_tax matters for all tax years or periods of petitioner or of any subsidiary of petitioner ending on or before the restructuring paragraph identifies interlake as the common parent of the affiliated_group under sec_1_1502-77 income_tax regs paragraph of the agreement entitled responsibility for federal corporate income taxes attributable to taxable years or periods ending after the effective date provides that interlake shall be solely responsible for all corporate income taxes with respect to the businesses carried on by interlake and its subsidiaries and subject_to paragraph b be entitled to all refunds attributable thereto paragraph goes on to provide that petitioner shall be responsible for all corporate income taxes due with respect to the businesses carried on by petitioner and its subsidiaries and subject_to paragraph c be entitled to all refunds attributable thereto paragraph of the agreement entitled refunds of federal corporate_income_tax resulting from carrybacks of net operating losses and other items provides under subparagraph a that if for any period ending after the effective date petitioner realizes a net_operating_loss or credits that may be carried back to taxable years ending before date interlake to the extent it receives any refund from the internal_revenue_service irs shall within days of receiving the refund pay petitioner the amount of the refund plus interest all matters relating to the filing of a claim_for_refund shall be determined and handled solely by petitioner provided that petitioner furnishes interlake a copy of any claim_for_refund within days of filing the claim subparagraph b provides that if the irs a disallows any portion of the net_operating_loss or excess_credits carried back to a taxable_year ending prior to date or b proposes to adjust the federal corporate_income_tax liability of petitioner or of any member of the affiliated_group of which petitioner previously was the common parent and seeks to recover from interlake all or any portion of the federal corporate_income_tax refunded petitioner shall pay interlake the lesser_of i the amount of federal corporate income taxes at issue or ii the amount interlake paid to petitioner pursuant to subparagraph a all matters relating to acceptance or challenge of any disallowance or adjustment to the federal corporate_income_tax liability of the carryback_year or period shall be handled by petitioner in its sole discretion and at petitioner’s sole cost if the irs proposes to adjust the federal corporate_income_tax liability of the year to which the loss or credit is carried back and if the period of limitations for assessment is open then interlake shall be solely responsible for handling all matters relating to the irs’s adjustments or proposed adjustments subparagraph c provides that if interlake realizes a consolidated_net_operating_loss or credit_carryback for any taxable_year of interlake ending after the effective date that interlake is unable to carry back to or more taxable years ending on or before the effective date as a result of petitioner's having filed one or more claims for refund and interlake's having received and paid petitioner all or a portion of the refund then petitioner shall repay interlake a portion of the amount that interlake paid petitioner on account of the claim or claims for refund under paragraph of the agreement petitioner agrees that if the irs should determine that petitioner was the continuing common parent it would grant interlake an unqualified power_of_attorney to represent petitioner in connection with all matters involving federal_income_tax for the years ending before the effective date tax filings by interlake and petitioner on date interlake filed form_1120 consolidated u s_corporation income_tax return for a 53-week tax_year ended date interlake’s return reported a dollar_figure consolidated_net_operating_loss cnol and dollar_figure of excess consolidated general business credits on date interlake filed form_1139 corporation application_for tentative refund with respect to the tax_year the application requested a tentative_carryback_adjustment of dollar_figure attributable to the carryback of the cnol and excess consolidated business credits to the group’s tax_year on date not much more than month later respondent paid a dollar_figure tentative refund to interlake on date petitioner and its wholly owned subsidiary amc filed a consolidated u s_corporation income_tax return for a 27-week short tax_year which commenced with the date of the spinoff date and ended date petitioner’s return reported a dollar_figure cnol all of which was attributable to petitioner the cnol was the result of a commodities contract with ltv steel company that petitioner claimed was worthless shares of olga coal that petitioner claimed were worthless and a debt owed to petitioner by olga coal that petitioner claimed was a bad_debt on date petitioner and amc filed two forms with respect to their tax_year on the first form_1139 petitioner requested an dollar_figure tentative_carryback_adjustment attributable to the carryback of petitioner’s cnol to petitioner’s ie the affiliated group’s and tax years petitioner attached to the application an application_for electronic funds transfer and a deposit ticket for a bank account maintained by petitioner petitioner also included in the application a copy of an amended consolidated_return for filed by interlake which indicated that interlake was the successor_in_interest to the affiliated_group on the second form_1139 petitioner requested a dollar_figure tentative_carryback_adjustment attributable to the carryback of dollar_figure of investment tax_credits and credits for increasing research activity from petitioner’s ie the group’s year to petitioner’s ie the group’s year the credits were freed up as a result of the carryback of the cnol to after reviewing petitioner’s requests respondent informed petitioner that it would not process the first form_1139 because it did not take into account the tentative refund that had been paid to interlake with respect to the tax_year on date petitioner filed a revised form_1139 that took into account the earlier tentative refund paid to interlake on the revised form_1139 petitioner requested tentative refund allowances of dollar_figure and dollar_figure for and respectively on date days after petitioner had filed its original form_1139 with respondent and less than a week after petitioner filed the revised form_1139 respondent paid tentative refunds to petitioner of dollar_figure for dollar_figure for and dollar_figure for neither interlake nor any member of its affiliated_group received any portion of the tentative refunds paid to petitioner administrative proceedings sometime after the tentative refunds were paid respondent determined to reverse the tentative refunds made to petitioner and interlake pending a determination whether petitioner or interlake continued as the common parent of the affiliated_group as a result of the restructuring and spinoff respondent informed petitioner of his determination in a date letter and requested repayment within days petitioner responded in a date letter stating that it was entitled to the refunds and that any issues regarding the refunds could be handled through regular audit procedures petitioner refused to repay the refunds but recited its understanding that collection activities would be stayed pending the resolution of a technical_advice request by respondent’s revenue_agent to the irs national_office on date respondent issued technical_advice memoranda in the form of private letter rulings plr plr to petitioner and plr to interlake both plr’s recite the steps taken in the restructuring of the affiliated_group and the spinoff and state both petitioner and interlake claim to be the continuation of the original group the plr’s conclude that the affiliated_group of which petitioner had been the common parent continued with petitioner remaining the common parent the plr’s relied on the general_rule of sec_1_1502-75 income_tax regs which provides that an affiliated_group shall be considered as remaining in existence if the common parent remains the common parent of at least one subsidiary whether or not the subsidiary was a member of the affiliated_group in the prior year since petitioner was the common parent of an affiliated_group that consisted of petitioner and amc plr concluded that petitioner and amc represented the continuation of the affiliated_group plr concluded that interlake and its subsidiaries composed a new affiliated_group the immediate significance of respondent’s conclusion that petitioner was the continuing common parent of the affiliated_group was that interlake’s postspinoff losses were subject_to the separate_return limitations srly rules of sec_1_1502-21 income_tax regs which among other things provide limits on net_operating_loss carrybacks see sec_1_1502-21 income_tax regs notice_of_deficiency and stipulation of settled issues on date respondent issued petitioner a notice_of_deficiency reflecting the positions taken in the plr’s respondent determined that petitioner was the continuing common parent of the affiliated_group and revised petitioner’s income on the basis of a 52-week tax_year rather than a 27-week tax_year as reported on petitioner’s return respondent disallowed the carrybacks to and determining that petitioner did not sustain a cnol in as claimed by petitioner in its applications for tentative carryback adjustments the cnol was disallowed in full in addition to and the notice_of_deficiency included deficiencies for through and respondent disallowed consolidated investment_credit carrybacks from to and respondent disallowed a consolidated investment_credit carryback from to a consolidated foreign_tax_credit carryback from to a consolidated foreign_tax_credit carryback from to a consolidated_net_operating_loss carryback from to a consolidated investment_credit carryover from to and consolidated investment jobs qualified_research and energy_credit carrybacks from to for respondent determined a deficiency resulting from the disallowance of consolidated_net_operating_loss carrybacks from consolidated qualified_research credit carrybacks from consolidated investment_credit carrybacks from and and consolidated general_business_credit carrybacks from respondent made several determinations for including disallowing a claimed sec_162 expense ordinary losses realized on the liquidation and dissolution of erie mining company a subsidiary disallowing a consolidated_net_operating_loss carryback from interlake’s tax_year and disallowing other carrybacks and carryovers with respect to respondent disallowed a trade_or_business expense charitable_contributions the net_operating_loss carried back from and disallowed other credits and carrybacks on date petitioner filed a petition in which it disputed all of respondent’s determinations paragraph 5v of the petition alleges that respondent erroneously determined that petitioner is the common parent of the affiliated_group additionally the petition alleges that the notice_of_deficiency issued to petitioner was not issued to the appropriate representative of the affiliated_group depriving the court of jurisdiction petitioner was represented by john m newman jr and kenneth e updegraft jr when it filed the petition the signatures of messrs newman and updegraft appear on the petition messrs newman and updegraft are partners in the same law firm that represented petitioner and interlake in the preparation of the tax indemnification agreement after settlement discussions in which respondent agreed subject_to the execution of a closing_agreement to treat interlake as the common parent of the affiliated_group respondent issued a duplicate notice_of_deficiency to interlake on date interlake filed a petition on date and the case was assigned docket no interlake was represented by messrs newman and updegraft when it filed that petition the signatures of messrs newman and updegraft appear on interlake’s petition on date respondent entered into a stipulation of settled issues with petitioner paragraph states that interlake is the continuing common parent of the affiliated_group paragraph sec_2 through provide that petitioner is allowed an investment_tax_credit carryback from to which resulted in an increased deficiency for deductions for capital_loss carrybacks from to and a net_operating_loss_carryback from interlake’s year to a deduction for a net_operating_loss_carryback from petitioner’s year to general_business_credit carrybacks from interlake’s year to and a general business carryback from petitioner’s year to a foreign_tax_credit carryback from interlake’s tax_year to paragraph provides that all other issues raised by the petition including the contention in the petition relating to jurisdiction are conceded by petitioner paragraph provides that petitioner would be liable for deficiencies in income_tax in the amount of dollar_figure for the taxable_year ended date and dollar_figure for the taxable_year ended date if the tentative refunds petitioner received on date do not represent a rebate to interlake petitioner continued to be represented by messrs newman and updegraft when it entered into the stipulation of settled issues mr newman’s signature appears on the stipulation of settled issues on date petitioner filed a chapter petition with the united_states bankruptcy court on date the proceedings in the tax_court were stayed pursuant to u s c sec_362 interlake v commissioner on date the court decided 112_tc_103 on cross-motions for summary_judgment in the stipulation of facts and stipulation of settled issues in that case the parties thereto namely interlake and respondent agreed that interlake was the common parent of the affiliated_group after the restructuring respondent also conceded that a refund paid to the wrong taxpayer or to an unauthorized recipient of the taxpayer is a nonrebate refund that may not be taken into account in computing a deficiency respondent having made the foregoing concessions the only issue for decision was whether the tentative refunds paid to petitioner were rebates or nonrebates to interlake for purposes of computing the affiliated group’s deficiencies if any for and under sec_6211 sec_1_1502-6 income_tax regs provides that each member_of_an_affiliated_group is severally liable for any taxes computed on the basis of a consolidated_return the significance of the rebate nonrebate distinction is that if the refunds were held to be nonrebate refunds as to interlake they could not be taken into account in computing the affiliated group’s deficiencies and could not be recovered from interlake through the deficiency procedures the rebate nonrebate character of the tentative refunds turned on whether petitioner was authorized to receive the tentative refunds on behalf of the interlake group in deciding whether the refunds were rebate or nonrebate the court examined sec_1_1502-78 income_tax regs which provides any refund allowable under an application referred to in paragraph a of this section shall be made directly to and in the name of the corporation filing the application except that in all cases where a loss is deducted from the consolidated_taxable_income or a credit is allowed in computing the consolidated_tax_liability for a consolidated_return_year any refund shall be made directly to and in the name of the common parent_corporation the payment of any such refund shall discharge any liability of the government with respect to such refund the court determined that for purposes of sec_1 b income_tax regs the common parent is the corporation that has authority to act as an agent for the affiliated_group the court held that petitioner did not have authority to act for the group and receive the tentative refunds because as the parties--interlake and respondent--had agreed in their stipulation of settled issues petitioner was no longer affiliated with the group therefore petitioner’s authority to act for the group ceased when its affiliation was terminated the tentative refunds made to petitioner were nonrebate refunds with respect to interlake and the group for purposes of computing the group’s deficiencies for and interlake corp v commissioner supra pincite therefore the court held that respondent could not recover the tentative refunds from interlake through the deficiency procedures interlake was represented by messrs newman and updegraft during all phases of the proceedings before the court in interlake v commissioner supra summary_assessment of the tentative refund in date respondent made a summary_assessment under sec_6213 of the dollar_figure tentative refund respondent had paid petitioner for sec_6213 provides that 1on date respondent issued proposed_regulations that purport to clarify and supplement the rules under sec_1_1502-77 income_tax regs concerning the agent for an affiliated_group and the designation of a new agent for the group the proposed_regulations also purport to clarify and modify the rules concerning the proper party to apply for and receive a refund attributable to a tentative_carryback_adjustment under sec_1_1502-78 income_tax regs see sec_1_1502-77 and sec_1_1502-78 proposed income_tax regs fed reg date the preamble to the proposed_regulations cites the difficulties in applying the existing regulations to situations in which an affiliated_group continues following a restructuring as highlighted by 112_tc_103 the proposed amendments to sec_1 a income_tax regs provide that the common parent for a consolidated_return_year remains the agent for the group for that year as long the common parent continues to exist this rule is to apply even if the common parent for whatever reason ceases to be the common parent the proposed_regulations amend sec_1_1502-78 income_tax regs to provide that the common parent for the carryback_year should file an application under sec_6411 for a tentative_carryback_adjustment with respect to a loss or credit arising in a separate_return_year that may be carried back to a consolidated_return_year and any tentative refund must be paid to the corporation that was the common parent for the carryback_year the commissioner may assess amounts refunded under sec_6411 that are in excess of the overassessment attributable to the carryback the assessment is made as a deficiency as if it were due to a mathematical_or_clerical_error appearing on the return and is not subject_to the restrictions of sec_6213 the tentative refund paid to petitioner for was the subject of the bankruptcy proceedings discussed infra and is not before the court the bankruptcy proceedings in the bankruptcy proceedings respondent filed an unsecured priority claim for taxes interest and penalties assessed against petitioner from through and through with respect to and respondent sought to have the bankruptcy court enforce the stipulation of settled issues or in the alternative lift the stay with respect to those years so respondent could enforce the stipulation in the tax_court petitioner objected to respondent’s claim with respect to and petitioner was represented in the bankruptcy proceedings by among others david j duez who is not a partner of messrs newman and updegraft petitioner argued in the bankruptcy proceeding that the and tentative refunds were nonrebate refunds that do not fall within the definition of a deficiency under sec_6211 accordingly petitioner argued the only way respondent could recover the tentative refunds was to bring an erroneous refund_suit under sec_7405 for which the period of limitations had expired petitioner argued that respondent’s failure to bring an erroneous refund_suit under sec_7405 rendered the tentative refunds uncollectible as a matter of law on date the bankruptcy court issued an opinion and order that granted respondent’s request for relief from stay as to and the court recited sec_362 of the bankruptcy code which provides that the bankruptcy court shall grant relief from the automatic_stay only for cause in deciding whether cause existed the bankruptcy court weighed three factors the prejudice that would result if the stay were lifted the balance of hardships and the probable success on the merits the bankruptcy court found that petitioner would not be prejudiced because it submitted to the jurisdiction of the tax_court when it filed the petition and because but for the bankruptcy petition a final_decision would have already been entered by the tax_court for and the court also held that the balance of hardships weighed in favor of respondent emphasizing that to deny the relief from the automatic_stay would be to deny respondent the benefit of his bargain with petitioner in the stipulation of settled issues the bankruptcy court predicted that respondent would prevail in the tax_court because of the great importance placed by the tax_court upon enforcing stipulations entered into in deficiency proceedings according to the bankruptcy court allowing the parties to conclude litigation with respect to and tax years in the tax_court would provide finality as to those years with respect to the bankruptcy court opined that the refund paid in that year was not collectible by summary_assessment the court relied on 112_tc_103 to hold that the refund paid to petitioner was a nonrebate refund as a nonrebate refund there was no deficiency within the meaning of sec_6213 according to the bankruptcy court because the nonrebate refund did not fall within the sec_6213 assessment procedures or the sec_6212 notice_of_deficiency procedures the only recourse for respondent would have been an action to recover an erroneous refund under sec_7405 for which the period of limitations had expired on date the united_states filed a motion in the bankruptcy court pursuant to fed r civ p b requesting the bankruptcy court to certify for appeal its decision with respect to the tentative refund the motion explains that district courts have jurisdiction to hear appeals from bankruptcy court final judgments orders and decrees pursuant to u s c section under rule a decision that resolves less than all claims presented lacks finality as to each claim unless the court directs the entry of final judgment as to one or more claim the motion requests the bankruptcy court to enter a final judgment and certify for appeal its decision sustaining petitioner’s objection as to the tentative refund the bankruptcy court has not acted on the motion in response to the bankruptcy court’s lifting of the stay with respect to and respondent on date filed a motion for entry of decision by this court respondent’s motion requests the court to enter a decision in accordance with the stipulation of settled issues in which petitioner agreed to assume liability for the and tentative refunds in the event the refunds were nonrebate refunds as to interlake change_of petitioner’s representatives in this proceeding on date mr duez and his partners matthew p larvick and gregory g palmer entered appearances on behalf of petitioner in the case at hand on january and date respectively messrs newman and updegraft filed motions for leave to withdraw as counsel for petitioner on january and date the court granted the motions to withdraw positions of the parties petitioner concedes it was liable to repay respondent the tentative refunds but contends respondent is barred from recovering the tentative refunds through the deficiency procedures according to petitioner both the bankruptcy court and this court in interlake corp v commissioner supra held petitioner was not an authorized recipient of the tentative refunds therefore petitioner argues the tentative refunds were nonrebate refunds and respondent’s resort to the deficiency procedures to recover them is unavailing with respect to the stipulation of settled issues petitioner argues that an agreement of the parties may not confer jurisdiction on the court to address and order the payment of items outside the court’s jurisdiction inasmuch as nonrebate refunds do not enter into the computation of a deficiency and our jurisdiction is limited to redetermination of deficiencies petitioner contends we have no jurisdiction to enter a decision on the stipulation of settled issues petitioner also contends respondent is collaterally estopped by the bankruptcy court’s opinion with respect to from arguing that the tentative refunds with respect to and were not nonrebate refunds 2of course our jurisdiction includes other issues not germane to the case at hand see eg sec_6330 respondent contends respondent paid the tentative refunds to the correct taxpayer pursuant to the procedures under sec_6411 respondent argues that when the tentative refunds were subsequently disallowed he could have recovered them through the deficiency procedures by filing a civil_action to recover erroneous refunds under sec_7405 or by summarily assessing the deficiencies under sec_6213 respondent argues he is not collaterally estopped from arguing that the and refunds are not nonrebate refunds according to respondent the issue litigated in the bankruptcy court with respect to is not identical to the issue in the case at hand the issue in the bankruptcy court was whether a nonrebate refund was subject_to the summary_assessment procedures of sec_6213 respondent also contends collateral_estoppel does not apply because the bankruptcy court has not yet issued a final appealable order respondent contends that final resolution in the bankruptcy proceeding of petitioner’s tax_liabilities for and depends on this court’s entry of a decision on the stipulation of settled issues the issue for decision in the case at hand is whether respondent can use the deficiency procedures of sections to recover the tentative refunds respondent paid petitioner petitioner argues the court lacks jurisdiction to enter a decision for respondent on the stipulation of settled issues according to petitioner the tentative refunds were nonrebate refunds that do not figure in the sec_6211 definition of deficiency which includes only rebate refunds because the refunds did not create a deficiency petitioner’s argument goes the court cannot enter decision on a stipulation of a matter over which the court lacks jurisdiction the issue is complicated so we provide a brief overview before addressing it in detail discussion rebate and nonrebate refunds the internal_revenue_code recognizes two types of refunds rebate and nonrebate 49_f3d_340 7th cir rebate refunds are issued on the basis of a substantive recalculation of a taxpayer’s tax_liability eg the amount of tax due is less than the tax_shown_on_the_return sec_6211 o’bryant v united_states supra if the recalculation of tax_liability is correct the taxpayer may of course retain the refund however sometimes the recalculation of tax_liability is incorrect and the commissioner must recover the erroneous refund rebate refunds issued in error may be recovered through the deficiency procedures of sections or an action for recovery_of an erroneous refund under sec_7405 nonrebate refunds on the other hand are issued to taxpayers because of clerical or computer errors and they bear no relation to a recalculation of tax_liability see o’bryant v united_states supra clayton v commissioner tcmemo_1997_ a hallmark of nonrebate refunds is that unlike rebate refunds nonrebate refunds are always erroneous examples of nonrebate refunds are refunds issued because the commissioner credited a taxpayer’s payment twice or the commissioner applied a payment to the wrong tax_year the commissioner is limited to erroneous refund actions under sec_7405 to recover nonrebate refunds the deficiency procedures are not available to the commissioner to recover nonrebate refunds because of the definition of deficiency in sec_6211 a deficiency is the amount by which the tax actually imposed exceeds-- the sum of a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assessment as a deficiency over-- the amount of rebates as defined in subsection b made emphasis added in lesinski v commissioner tcmemo_1997_234 we held we do not have jurisdiction over nonrebate refunds petitioner contends the tentative refunds it received as the result of the tentative carryback adjustments for and are nonrebate refunds that respondent cannot recover through the deficiency proceedings petitioner argues the nonrebate character of the tentative refunds because on the basis of 112_tc_103 and the consolidated_return regulation in effect when the tentative refunds were paid in sec_1_1502-78 income_tax regs the former common parent of an affiliated_group is not authorized to receive the tentative refunds on the group’s behalf what petitioner is trying to do in the case at hand is litigate the merits of an issue the parties have already settled despite petitioner’s entry into the stipulation petitioner apparently views our opinion in interlake as providing an argument too good to pass up in any event petitioner’s argument is wrapped in a jurisdictional challenge so we must consider jurisdiction after we explain why we have jurisdiction to enter a decision based on the stipulation we shall explain why the tentative refunds were rebates insofar as petitioner is concerned jurisdiction all federal courts are courts of limited jurisdiction 503_us_131 475_us_534 the jurisdiction of this court may be exercised only pursuant to a specific statutory authorization that encompasses the redetermination of deficiencies pursuant to sec_6214 996_f2d_607 2d cir affg tcmemo_1991_350 107_tc_249 petitioner’s entry into a stipulation of settled issues agreeing to a liability does not standing alone provide a sufficient basis for the court’s jurisdiction we cannot enter a decision pursuant to a stipulation to a matter over which we have no jurisdiction see 560_f2d_765 7th cir nor can our jurisdiction be enlarged by agreement of the parties 111_tc_273 71_tc_564 see eg 90_tc_845 affd without published opinion 872_f2d_1021 2d cir this is true of federal courts generally not just the tax_court romann v commissioner supra citing bender v williamsport area school dist supra pincite before the court can enter decision on the stipulation of settled issues we must determine that we have jurisdiction over the matter to which the parties stipulated the notice_of_deficiency the court’s jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 in the usual case the court will not look behind the notice_of_deficiency to examine the evidence used by respondent or the circumstances surrounding the determination see 92_tc_661 this is because a trial before the tax_court is a proceeding de novo our redetermination of a taxpayer’s tax_liability must be based on the merits of the case and not on any previous record developed at the administrative level see 62_tc_324 moreover even where a taxpayer has made a showing that casts doubt on the validity of respondent’s determination the notice is generally not rendered void and it remains sufficient to vest this court with jurisdiction see 58_tc_792 once vested our jurisdiction is not affected by subsequent events and remains unimpaired until we decide the 3an exception to the rule not here at issue is when the commissioner alleges that the taxpayer has received unreported income see johnston v commissioner tcmemo_2000_315 case see 114_tc_519 21_bta_740 in the case at hand petitioner contends that the notice_of_deficiency is invalid because respondent cannot recover nonrebate refunds through the deficiency procedures that is by issuing a notice_of_deficiency petitioner says the tentative refunds it received were nonrebate refunds and then leaps to the conclusion that we have no jurisdiction to enter a decision on the basis of the stipulation because nonrebate refunds do not enter the formula for deficiencies and the stipulation speaks of a deficiency petitioner points to our opinion in interlake corp v commissioner supra and the bankruptcy court’s opinion both of which said that petitioner as the former common parent of the affiliated_group was an unauthorized recipient of the tentative refunds the problem with petitioner’s theory is that it assumes respondent never determined a deficiency with respect to the tentative refunds petitioner’s assumption ignores the factual and legal circumstances surrounding the identification of the common parent and the issuance of the notice_of_deficiency respondent’s determination sec_6212 provides that if the commissioner determines a deficiency he is authorized to send notice of the 4respondent also determined deficiencies against petitioner for and deficiency to the taxpayer under sec_6213 the taxpayer may then file a petition with the court within a specified time for a redetermination of the deficiency thus it is not the existence of a deficiency but the commissioner’s determination_of_a_deficiency that provides a predicate for tax_court jurisdiction 52_tc_787 citing 24_bta_853 o'meara v commissi11_bta_101 reversed on 34_f2d_390 10th cir indeed were this not true then the absurd result would be that in every case in which this court determined that no deficiency existed our jurisdiction would be lost id in the case at hand when respondent issued the notice_of_deficiency to petitioner he made several determinations prerequisite to the notice was the determination that petitioner was the continuing common parent of the affiliated_group which after the restructuring consisted of petitioner and amc a central feature of the consolidated_return_regulations is the role of the common parent as the exclusive agent of the group with respect to all procedural matters see s pac co v commissioner 84_tc_395 sec_1_1502-77 sec_5the unique treatment of the common parent is not limited to procedural matters for example the common parent’s taxable_year determines the taxable_year of the other members of the group under sec_1_1502-76 income_tax regs the common parent is not subject_to the basis_adjustment rules under sec_1 income_tax regs and the common parent is not subject_to the separate_return_limitation_year rules under sec_1 f i income_tax regs income_tax regs provides that the common parent shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year in s pac co v commissioner supra pincite we held that the regulation contemplates that the common parent’s authority to act as the agent for an affiliated_group arises on a year-by-year basis for any year for which a consolidated_return is filed the common parent for that year is the exclusive agent with respect to any procedural matters that may arise in connection with the group’s tax_liability for that year id see also 101_tc_130 because of the importance of the identity of the common parent the continuation of the common parent is critical to the continuation of the affiliated_group the rules for determining when an affiliated_group continues to exist are set forth in sec_1_1502-75 income_tax regs sec_1_1502-75 income_tax regs provides the general_rule that a group shall continue if the common parent remains as the common parent and at least one subsidiary remains affiliated with it whether or not the subsidiary was a member of the group in a prior year and whether or not one or more corporations have ceased to be subsidiaries at any time after the group was formed sec_1_1502-75 and income_tax regs provide exceptions to the general_rule under sec_1 d ii income_tax regs a group continues if its common parent transfers substantially_all its assets to a subsidiary after which the common parent goes out of existence and there remain one or more chains of includable corporations with a common parent that was a member of the group prior to the date the former common parent ceased to exist the reverse_acquisition_rules of sec_1_1502-75 income_tax regs provide that an affiliated_group will not terminate where the stock or assets of the common parent are acquired by another corporation in exchange for the stock of that other corporation provided the shareholders of the acquired common parent after the acquisition own more than percent of the value of the acquiring corporation’s stock sec_1 d i income_tax regs if the acquiring_corporation before the acquisition is a common parent of an affiliated_group that group is deemed to terminate even though the acquiring_corporation common parent continues to exist for all purposes except those of the consolidated_return provisions sec_1_1502-75 income_tax regs further provides that after the acquisition the acquiring_corporation is to be treated as the common parent of the group that is deemed to survive the reverse_acquisition s pac co v commissioner supra pincite in the case at hand the restructuring and spinoff do not fit either exception to the general_rule sec_1 d ii income_tax regs requires that the common parent cease to exist following the restructuring and petitioner’s existence has of course continued nor did the restructuring constitute a reverse_acquisition within the meaning of sec_1_1502-75 income_tax regs which contemplates situations in which the acquiring and acquired corporations were not affiliated prior to the restructuring the restructuring in the case at hand was an intra-group transaction rather than an inter-group transaction see revrul_85_152 1985_2_cb_261 respondent in the statutory notice to petitioner recharacterized the restructuring and spinoff and applied the general_rule of sec_1_1502-75 income_tax regs to determine that the affiliated_group continued with petitioner as the common parent with amc as its only subsidiary pursuant to the determination that petitioner was the continuing common parent of the group respondent determined that petitioner’s tax_year wa sec_52 weeks not weeks as claimed by petitioner respondent determined that interlake was the common parent of a new affiliated_group that consisted of all of the former subsidiaries of petitioner except amc and that interlake and the continuing members of its new affiliated_group had short taxable years in respondent also determined that the commodities contract with ltv the shares in olga coal and the debt owed to petitioner by olga coal were not worthless as petitioner claimed on its return on the basis of the foregoing determinations respondent determined that petitioner did not sustain a cnol in as claimed on its return accordingly respondent disallowed the carrybacks to and and issued a notice_of_deficiency to recover the tentative refunds respondent’s treatment of petitioner as the continuing common parent of the affiliated_group and disallowance of the claimed cnol were determinations under sec_6212 in the same sense that respondent’s disallowance of the various credit carrybacks trade_or_business_expenses and charitable_contributions for and were determinations see supra pp thus the court was vested with jurisdiction when petitioner filed the timely petition and our jurisdiction has not been adversely affected by the subsequent litigation in 112_tc_103 and the bankruptcy proceeding once we have jurisdiction it remains unimpaired until we decide the controversy 114_tc_519 we hold we have jurisdiction to enter a decision based on the stipulation of settled issues despite the foregoing petitioner insists that the bankruptcy court’s conclusion that the tentative refund was a nonrebate refund has somehow stripped the court of jurisdiction ignoring 52_tc_787 petitioner is essentially asserting that we have no jurisdiction because there is no deficiency according to petitioner there is no deficiency because the bankruptcy court’s opinion that the tentative refund is a nonrebate refund should be extended to the and tentative refunds petitioner further contends that under the collateral_estoppel doctrine respondent is precluded from litigating whether the tentative refunds for and are nonrebate refunds we disagree with petitioner we hold that petitioner may not rely on the doctrine_of collateral_estoppel to preclude respondent from litigating whether the tentative refunds petitioner was paid are nonrebate refunds not only have the technical requirements of collateral_estoppel not been satisfied but--even if they had been satisfied--petitioner’s change_of position would invoke the injustice exception to collateral_estoppel having concluded that petitioner’s collateral_estoppel argument does not preclude us from considering the merits of petitioner’s claim we also disagree with petitioner that the tentative refunds it applied for and received are nonrebate refunds we shall therefore enter decision in accordance with the stipulation of settled issues that petitioner agreed to collateral_estoppel petitioner argues that respondent is collaterally estopped by the bankruptcy court’s opinion for the taxable_year from litigating whether the tentative refunds for taxable years and were rebates within the meaning of sec_6211 we disagree in the discussion of estoppel issues that follows we will have primary recourse to opinions of the court_of_appeals for the seventh circuit to which an appeal in the case at hand would ordinarily lie collateral_estoppel also called ‘issue preclusion’ refers to the simple principle that later courts should honor the first actual decision of a matter that has been actually litigated 125_f3d_526 7th cir citing wright et al fed prac p sec pincite supp the doctrine ensures that the determination of an issue by a court of competent jurisdiction will be conclusive in subsequent suits id collateral_estoppel applies when the issue sought to be precluded is the same as in the prior action that issue was actually litigated the determination of the issue was 6petitioner does not argue the preclusive effect of 112_tc_103 essential to the final judgment the party against whom estoppel is invoked was fully represented in the prior action 914_f2d_900 7th cir the application of collateral_estoppel in the case at hand is not justified because prerequisites and are not satisfied collateral_estoppel does not apply to the case at hand because we are deciding an issue that was not litigated in and decided by the bankruptcy court according to petitioner the issue decided by the bankruptcy court was whether tentative refunds paid to petitioner after it left the group were nonrebate refunds petitioner contends that the issue in the case at hand is precisely identical to the issue decided by the bankruptcy court and that the facts relating to petitioner’s authority to receive the refunds have now been conclusively established we disagree the issue the bankruptcy court was asked to decide was whether the and tentative refunds were collectible the bankruptcy court found that the tentative refund was not collectible because under interlake corp v commissioner supra it was a nonrebate refund that respondent could recover only in an erroneous refund action under sec_7405 for which the period of limitations had expired the linchpin of the bankruptcy court’s nonrebate conclusion was that petitioner was the former common parent of the prespinoff affiliated_group when it was paid the tentative refunds under the bankruptcy court’s interpretation of 112_tc_103 a tentative refund paid to the former common parent of an affiliated_group is a nonrebate refund as to the former common parent the problem with petitioner’s theory is that it fails to acknowledge that the bankruptcy court’s nonrebate conclusion is premised on respondent’s stipulation that interlake was the common parent of the affiliated_group at the time the tentative refunds were paid to petitioner this is neither a fact nor a legal conclusion we are bound to accept it is well settled that collateral_estoppel does not apply where the issue sought to be precluded was determined in a stipulation 969_f2d_260 7th cir the rationale behind the rule is that stipulated matters have not been adjudicated on the merits id see also 892_f2d_637 n 7th cir citing 345_us_502 observing that judgments based on stipulated facts have no collateral_estoppel effect especially in tax cases because facts so determined are not actually litigated as the doctrine requires in the case at hand petitioner’s status at the time the tentative refunds were paid has not been adjudicated we therefore disagree with petitioner’s contention that the facts relating to petitioner’s authority to receive the refunds have now been conclusively established we do not give collateral_estoppel effect to the bankruptcy court’s opinion because the issue we are being asked to decide is not whether tentative refunds paid to the former common parent of an affiliated_group are rebate or nonrebate refunds instead the issue we are being asked to decide is whether we have jurisdiction over tentative refunds paid to a corporation when the affiliated_group of which the corporation had been the common parent underwent a restructuring and the identity of the common parent of the prerestructured group was not determined at the time the tentative refunds were paid this is not the issue that was litigated in and decided by the bankruptcy court while we agree with petitioner as we stated in lesinski v commissioner tcmemo_1997_234 that the court does not have jurisdiction over nonrebate refunds and we also agree that interlake corp v commissioner supra is precedent for analyzing tentative refunds in the rebate nonrebate framework we disagree with petitioner that the bankruptcy court’s nonrebate conclusion necessarily forecloses the court’s jurisdiction in the case at hand to decide whether we have jurisdiction we must consider the payment of the tentative refunds to petitioner in light of the facts as they actually existed when the tentative refunds were paid rather than how they were assumed to exist by the bankruptcy court only when we consider the facts as they existed at the time of payment can we conclusively and reliably characterize the tentative refunds as either rebate or nonrebate refunds for the same reason we do not believe that interlake corp v commissioner supra is dispositive of the case at hand in interlake corp we held that respondent could not recover from interlake the tentative refunds paid to petitioner respondent conceded that refunds paid to the wrong taxpayer or an unauthorized representative of the taxpayer were nonrebate refunds and that interlake was the continuing common parent of the prespinoff affiliated_group we reasoned that petitioner as the former common parent of the prespinoff affiliated_group as conceded by respondent was not an authorized recipient of the tentative refunds under sec_1_1502-78 income_tax regs accordingly the tentative refunds were nonrebate refunds as to interlake which could not be included in the computation of a deficiency as to interlake id pincite our reasoning was based on two assumptions premised on respondent’s concession of the common parent issue that interlake was the continuing common parent of the prespinoff affiliated_group and petitioner was the common parent of a new postsplit affiliated_group and that interlake’s status as the common parent of the prespinoff group was settled at the time the tentative refunds were issued having assumed that petitioner was the former common parent of the group we held it no longer had authority to act for the group and receive the tentative refunds on the group’s behalf id when respondent paid the tentative refunds to the former common parent he paid the wrong taxpayer id in the case at hand respondent is not attempting to recover the tentative refunds from a taxpayer who never received them actually or constructively we are therefore not willing to make the same assumptions we made in interlake corp v commissioner supra rather than assume the identity of the group that was the continuation of the prespinoff group was clear when the tentative refunds were paid because of respondent’s concession years later we examine the issue in light of the facts as they actually existed when the tentative refunds were paid consistent with this premise we accordingly decide whether the tentative refunds issued to petitioner were rebates when it was unclear to respondent whether petitioner or interlake was the continuing common parent of the prespinoff affiliated_group we are thus presented with an issue different from the one that was opined on by the bankruptcy court the bankruptcy court’s treatment of the tentative refunds paid for and confirms our conclusion that the bankruptcy court did not decide the issue we are being asked to decide in the case at hand collateral_estoppel applies only to issues actually decided in a prior proceeding petitioner asked the bankruptcy court to find that the tentative refunds for and were uncollectible nonrebate refunds the bankruptcy court opined the tentative refund for was uncollectible but specifically excluded the and tentative refunds from its conclusion leaving the final_determination with respect to the and tentative refunds to this court according to the bankruptcy court litigation in this court with respect to and would provide finality as to those years the bankruptcy court clearly assumed the court has jurisdiction to enter a decision based on the stipulation of settled issues and did not intend that its opinion on the tentative refund would be accorded preclusive effect as to the and tentative refunds or that it would be turned into an argument about jurisdiction that according to petitioner respondent is collaterally estopped from challenging the application of collateral_estoppel to the case at hand is also inappropriate because the bankruptcy court’s decision lacks finality to be ‘final’ for purposes of collateral_estoppel the decision need only be immune as a practical matter to reversal or amendment 605_f2d_990 7th cir whether a judgment is ‘final’ in the sense of precluding further litigation of the same issue turns upon such factors as the nature of the decision ie that it was not avowedly tentative the adequacy of the hearing and the opportunity for review id quoting 297_f2d_80 2d cir the bankruptcy court’s opinion is not final because it is avowedly tentative and interlocutory the bankruptcy court’s opinion is avowedly tentative because it refused to rule on the and tentative refunds allowing the parties to conclude litigation with respect to and in this court to provide finality as to those years in addition the bankruptcy court’s opinion is interlocutory not final because it has not issued an appealable order on date the united_states filed a motion in the bankruptcy court to certify its opinion for appeal under fed r civ p b the bankruptcy court has yet to act on the motion we recognize that finality for collateral_estoppel purposes does not necessarily require a final_decision see 16_f3d_821 7th cir affg tcmemo_1990_99 however we do not believe the bankruptcy court’s opinion is sufficiently final because respondent has not even had the opportunity to appeal the decision with respect to the bankruptcy court has not acted on respondent’s rule b motion the lack of an opportunity for review and the avowedly tentative nature of the bankruptcy court’s opinion two of the three factors articulated in lummus in determining finality are missing we conclude the bankruptcy court’s opinion is not sufficiently final to be accorded preclusive effect the injustice exception to collateral_estoppel even if the technical requirements of collateral_estoppel had been satisfied in the case at hand--they were not--we would not give preclusive effect to the bankruptcy court’s opinion because of concerns for justice and fair dealing in the case at hand to give credence to petitioner’s contentions would implicate the manifest injustice exception to collateral_estoppel we acknowledge that the exception to collateral_estoppel for manifest injustice is applied by courts with great caution to ensure that collateral estoppel’s goals of assuring finality and conserving judicial resources are not frustrated wright et al fed practice and procedure sec see also 44_f3d_1284 n 5th cir nevertheless this is an appropriate case for the injustice exception because the issue of the court’s jurisdiction has not been decided despite petitioner’s assertions to the contrary collateral_estoppel should not be applied where to do so would work a manifest injustice see 444_f2d_210 7th cir see also wright et al fed prac p sec_4424 the determination of ‘whether or not application of collateral_estoppel is fair depends upon a case by case analysis ’ and courts should be sensitive to the ‘practical realities which surround the parties’ chicago truck drivers v century motor freight inc f 3d pincite quoting 546_f2d_544 7th cir a situation in which the application of collateral_estoppel produces an unjust result is when the party sought to be precluded did not have an adequate incentive to obtain a full and fair adjudication in the initial action see 785_f2d_1372 7th cir see also restatement judgment sec_2d sec_28 subsection c in ferrell v pierce supra a district_court in a class action interpreted a decree controlling hud mortgage default relief practices to require the use of a particular rule when calculating the date of default in all pending and future cases no appeal was taken in a subsequent contempt proceeding the same issue arose with respect to retroactive rather than future application of the same rule the court_of_appeals for the seventh circuit ruled that issue preclusion did not foreclose reconsideration of the earlier rulings id pincite the court found that the stakes were much higher with respect to retroactive relief and that in the prior cases hud did not have much incentive to appeal the district_court determinations id the significance of the earlier determinations was not sufficiently foreseeable to justify the application of collateral_estoppel id the court concluded that it would have been inequitable to bar hud from litigating the issue id considering the practical realities of the case at hand application of collateral_estoppel would produce an unjust result because it would enable petitioner to employ its change_of position to prevent respondent from ever litigating the court’s jurisdiction in paragraph of the stipulation of settled issues petitioner expressly conceded the jurisdictional issue it now raises until this proceeding petitioner never indicated that it was changing its mind respondent clearly did not have the opportunity or the inclination to litigate this court’s jurisdiction in the bankruptcy court based on the stipulation respondent reasonably believed any challenge to the court’s jurisdiction was settled and had no reason to foresee petitioner’s change_of position and raise the issue in the bankruptcy court yet petitioner now contends respondent is collaterally estopped from litigating the nonrebate issue the centerpiece of petitioner’s jurisdictional argument since the nonrebate issue is off limits under petitioner’s theory respondent and the court would be effectively precluded from ever considering the court’s own jurisdiction precluding any consideration of the court’s jurisdiction would produce an unjust result even though petitioner represented in the stipulation of settled issues that it would not raise the jurisdictional issue petitioner’s change_of position is not necessarily the source of the injustice the source of the injustice is petitioner’s attempt to use the opinion of the bankruptcy court which quite clearly was never presented with the issue of how its nonrebate finding might affect this court’s jurisdiction to prevent any adjudication on the merits of petitioner’s jurisdictional argument even if all the requirements for collateral_estoppel were satisfied in the case at hand it would not be in the interests of justice to apply the doctrine because respondent did not have a full and fair opportunity to litigate the issue in the bankruptcy court we conclude that petitioner may not use the doctrine_of collateral_estoppel to prevent the court from considering whether the and tentative refunds paid to petitioner were nonrebate refunds tentative refunds as rebate refunds petitioner contends the tentative carryback adjustments it received from respondent are nonrebate refunds because as the former common parent of the affiliated_group it was an unauthorized recipient of the tentative refunds we recall that nonrebate refunds are paid to taxpayers because of clerical or computer errors by the commissioner and are unrelated to the recalculation of tax_liability whereas rebate refunds are paid because of a recalculation of tax see o’bryant v united_states f 3d pincite clayton v commissioner tcmemo_1997_ to the extent that tentative carryback adjustments are even susceptible to a rebate nonrebate analysis they are the essence of rebate refunds they are paid because the taxpayer’s substantive recalculation of an earlier year’s tax_liability when a later year’s tax attribute is carried back as the following discussion demonstrates respondent paid the tentative refunds to petitioner on the basis of petitioner’s recalculation of the group’s and tax years and not because of any clerical or computer error under sec_6411 a taxpayer who incurs an nol may apply for a tentative refund based on a tentative_carryback_adjustment of the taxes for the taxable years prior to the nol year that are affected by the carryback of the nol the application must contain specific information and be filed within_12_months from the end of the year in which the nol was sustained id although obtaining a cash infusion by way of a refund is the objective an application_for a tentative_carryback_adjustment does not constitute a claim for a refund if the tentative refund is disallowed no action to obtain it may be commenced in any court sec_1_6411-1 sec_1_6411-3 income_tax regs following denial of a tentative_carryback_adjustment the taxpayer’s only recourse is to file a formal claim_for_refund sec_1_6411-3 income_tax regs with the delay attending its likely denial by the commissioner which can be vindicated only through a refund_suit in the united_states court of federal claims or a federal district_court upon receiving an application_for a tentative refund the commissioner is required within a 90-day period to undertake a limited examination of the application to discover omissions and errors of computation determine the amount of the decrease in the tax occasioned by the carryback and make the appropriate credit or refund see sec_6411 sec_1_6411-3 income_tax regs the tentative refund provisions were designed to give financially ailing taxpayers a quick infusion of cash without subjecting the claim to the delay attending a formal examination see 78_tc_100 as well as to provide relief from the strict application of the annual_accounting_period because of the limited time within which respondent must act if he is to act at all on an application_for_tentative_carryback_adjustment the formal examination of whether the taxpayer is entitled to retain the tentative refund necessarily happens after the refund payment has been made see sec_6501 extending the period of limitations for the carryback_year where amounts have been refunded under sec_6411 when it turns out or respondent determines after a more leisurely examination that a taxpayer is not entitled to retain a tentative refund respondent has three remedies to recover the tentative refund any one or more of the three available methods may be used to recover any amount which was improperly applied credited or refunded in respect of an application_for a tentative_carryback_adjustment sec_301_6213-1 proced admin regs see 97_tc_704 pesch v commissioner supra pincite 73_tc_902 70_tc_684 these three methods are assessment of the deficiency attributable to a tentative_carryback_adjustment as if due to a mathematical error under sec_6213 civil_action under sec_7405 or notice_of_deficiency under sec_6212 see baldwin v commissioner supra pincite the selection of the particular remedy is within respondent’s discretion pesch v commissioner supra pincite in the case at hand petitioner contends the deficiency procedures are not available to respondent to recover the tentative refunds on the ground that they are nonrebate refunds because petitioner as the former common parent was an unauthorized recipient contrary to petitioner’s suggestion otherwise respondent was not sure who the authorized representative of the affiliated_group was when he paid the tentative refunds and was not required to undertake to decide that question prior to paying the tentative refunds we therefore disagree that the tentative refunds were paid to petitioner because of any mistake by respondent that would give rise to petitioner’s receipt of a nonrebate refund when the commissioner receives an application_for_tentative_carryback_adjustment he is required within a 90-day period to undertake a limited examination of the application sec_6411 during the limited examination the commissioner is expected to uncover ministerial and computational errors and omissions the limited examination is not designed to provide a thorough review of all of the facts and statutory and regulatory provisions pertaining to the taxpayer’s right to the refund 22_tc_858 the review of the facts and relevant statutory and regulatory provisions happens after the tentative refund has been paid when the commissioner conducts a formal examination sec_1_1502-78 income_tax regs provides that if a member_of_an_affiliated_group applies for a tentative refund the refund shall be made directly to and in the name of the common parent_corporation if the identity of the common parent had been settled at the time the tentative refunds were issued we might agree with petitioner that a mistaken payment of the tentative refunds to any other taxpayer would be a nonrebate refund not recoverable through the deficiency procedures see interlake corp v commissioner t c pincite those are not the facts of this case when respondent paid petitioner the tentative refunds respondent was not sure which group was the continuation of the prespinoff affiliated_group that affiliated_group had been restructured so that petitioner the common parent became a subsidiary and was spun off less than one month thereafter after the spinoff both petitioner and interlake were parents of two different affiliated groups that both originated from the prespinoff group respondent received applications for tentative carryback adjustments from both petitioner and interlake relating to the tax_year respondent paid both petitioner and interlake tentative refunds on the basis of the applications they each submitted respondent was not required during the 90-day limited examination period to try to determine which group continued as the prespinoff affiliated_group that determination required an application of the relevant regulations to the facts of the restructuring and was appropriately left for the regular examination respondent followed the requirements of the statute and paid the tentative refunds to petitioner and interlake well within the 90-day period provided for in sec_6411 respondent examined petitioner’s tax_year after he paid the tentative refunds and determined that petitioner did not sustain the cnol claimed on its return and that petitioner was the continuing common parent of the prespinoff affiliated_group respondent issued the notice_of_deficiency to petitioner on the basis of the foregoing determinations see sec_1 a income_tax regs providing that the notice_of_deficiency shall be mailed only to the common parent we cannot identify any error clerical or otherwise made by respondent in paying the tentative refunds to petitioner and then attempting to recover them through a notice_of_deficiency when he determined petitioner was not entitled to them we have consistently upheld the commissioner’s right to proceed in this manner in 78_tc_100 the taxpayers contended that a tentative refund issued more than days after the application could not be recovered through the deficiency procedures and that the commissioner’s exclusive remedy was an erroneous refund action under sec_7405 for which the period of limitation had expired we held that a tentative refund paid pursuant to sec_6411 is a rebate because it is made on the ground that the tax imposed is less than the amount of tax shown on the taxpayer’s return pesch v commissioner supra pincite we rejected the taxpayer’s contention that the commissioner’s remedies to recover tentative refunds issued after the 90-day period provided in sec_6411 are somehow limited we noted that sec_6411 does not penalize the commissioner for failure to act on an application within days and held that we would not supply a penalty in the form of a bar against the commissioner determining a deficiency pesch v commissioner supra pincite in so holding we stressed the tentative nature of refunds paid pursuant to sec_6411 and concluded that any_action the commissioner may take is not final accordingly we concluded that when the commissioner allows and pays a tentative_carryback_adjustment that he later determines was made in error the selection of the remedy to correct the error is within the commissioner’s discretion id pincite in 97_tc_704 the taxpayers claimed an nol for that they carried back to on an application_for_tentative_carryback_adjustment the taxpayers had not paid any_tax in and requested that the refund be applied against the unpaid tax_liability after paying the tentative refund the commissioner determined that the taxpayers did not sustain the nol and issued a notice_of_deficiency for the taxpayers filed a petition and then filed a motion to dismiss for lack of jurisdiction because there was no deficiency the taxpayers argued that a credit resulting from a tentative_carryback_adjustment is not a rebate because it did not result from the return showing more tax than was imposed baldwin v commissioner supra pincite we rejected petitioner’s argument and held that the credit was made against the taxpayer’s tax_liability because the amount of tax imposed after the nol was carried back was less than the amount shown on the return we therefore concluded that the credit was a rebate under sec_6211 in 54_tc_767 the commissioner issued tentative refunds on the basis of taxpayers’ applications for tentative carryback adjustments carrying back nols sustained in and to and respectively the commissioner subsequently issued a notice_of_deficiency for and because the taxpayers as shareholders of an s_corporation were required first to apply the nols to their gross_income in each of the taxable years in which the nols were sustained id pincite we rejected the taxpayers’ contention that the summary_assessment procedures were the exclusive means by which respondent could recover tentative refunds issued in error we cited the committee report accompanying the predecessor to sec_6411 which stated that in recovering erroneous tentative refunds the commissioner will usually proceed by way of a deficiency_notice in the ordinary manner and the taxpayer may litigate any disputed issues before the tax_court id pincite citing h rept 79th cong 1st sess c b pincite in 59_tc_449 we found that the purposes of sec_6411 are better served when the remedies available to the commissioner to recover tentative refunds issued in error are construed broadly we observed that if the commissioner were unable to use the deficiency procedure to recover refunds issued pursuant to sec_6411 there would be a real danger that he would feel compelled to act more cautiously in allowing tentative carryback adjustments id when an application is denied the taxpayer’s only recourse is to file the more time-consuming ordinary claim_for_refund denying a financially troubled taxpayer the quick infusion of cash contemplated by sec_6411 the foregoing cases confirm our conclusion that respondent properly resorted to the deficiency procedures in the case at hand we shall not allow petitioner to penalize respondent by erecting a bar against the determination_of_a_deficiency we cannot identify any error committed by respondent in paying the tentative carryback adjustments and later determining deficiencies with respect to them much less a clerical or computer error see pesch v commissioner t c pincite petitioner repeats ad nauseam that it was an unauthorized recipient of the tentative refunds because it was the former common parent of the affiliated_group however the record indicates respondent treated petitioner as the common parent of the affiliated_group for years following the payment of the tentative refunds in fact respondent’s current concession on this score in the stipulations of settled issues he signed with interlake and petitioner is a stipulation of a legal conclusion that had we been called upon to consider it we would ignore see 55_tc_501 stipulation of legal conclusions may be disregarded affd 480_f2d_468 9th cir sec_1_1502-75 income_tax regs provides the general_rule that a group shall continue if the common parent remains as the common parent and at least one subsidiary remains affiliated with it whether or not the subsidiary was a member of the group in a prior year and whether or not one or more corporations have ceased to be subsidiaries at any time after the group was formed since petitioner was the common parent of an affiliated_group that consisted of petitioner and amc petitioner’s group represents the continuation of the prespinoff affiliated_group interlake as a result of the restructuring and spinoff became the common parent of a new affiliated_group even if respondent’s concession that interlake was the common parent were correct as a matter of law which we doubt the treatment of petitioner as the common parent was based on the regulations as they applied to the facts of the restructuring see supra pp in other words any error of respondent was an error in his interpretation of the consolidated_return_regulations not an error in performing his clerical responsibilities that would give rise to nonrebate refunds rebate v nonrebate refunds other cases applying the rebate nonrebate distinction provide further support for the result we arrive at the cases addressing the rebate nonrebate distinction illustrate that even though respondent’s payment of the tentative refunds may have been erroneous it was not the sort of error that leads to a nonrebate characterization as we have said rebate refunds are refunds paid because of a substantive recalculation by the taxpayer or commissioner that the tax due is less than the amount shown on the return o’bryant v united_states f 3d pincite nonrebate refunds on the other hand are issued because of mistakes typically clerical or computer error that are invariably made by the commissioner id in o’bryant v united_states supra the commissioner determined that the taxpayers had not properly computed their tax for after some discussion the parties agreed on an additional_amount due and the commissioner made an assessment of that amount in date the taxpayers paid dollar_figure in full payment of all amounts due for the taxpayers did not request a refund but they received a check from respondent dated date for dollar_figure id pincite notations on the check indicated that it was a refund of the amount_paid in date plus interest the refund was caused by the commissioner’s crediting the date payment twice to the taxpayer’s account 839_fsupp_1321 c d ill the commissioner attempted to collect the dollar_figure through the summary collection procedures under sec_6502 which requires an assessment of liability the court_of_appeals for the seventh circuit found that the refund was a nonrebate refund because it was paid_by reason of an accounting error by the irs o’bryant v united_states f 3d pincite the court emphasized the fundamental difference in character between rebate and nonrebate refunds nonrebate refunds are issued by the commissioner by accident while rebate refunds are issued because of the taxpayer’s tax_liability id pincite see also 63_f3d_83 1st cir accordingly the commissioner was limited to an erroneous refund action under sec_7405 the court_of_appeals agreed with cases holding that the payment of tax extinguishes the assessment and that the assessment is not somehow revived when the commissioner mistakenly issues a refund in clayton v commissioner tcmemo_1997_327 the court observed that whether the refund is a rebate or nonrebate refund depends on what it represents if the refund reflects a recalculation of the taxpayers’ tax_liability it is a rebate refund if the refund is unrelated to a recalculation of tax_liability it is a nonrebate refund in the case at hand the tentative refunds were not issued by accident see o’bryant v united_states supra pincite or because of an error unrelated to the recalculation of tax_liability see clayton v commissioner supra the tentative refunds were issued on the basis of petitioner’s recalculation of the tax owed by the group for and in petitioner decided that it had sustained a dollar_figure cnol which could be carried back to and deducted from the affiliated group’s tax_year income which in turn freed credits claimed in to be carried back to see sec_172 sec_1_1502-21 income_tax regs to give effect to its calculations petitioner applied for and received a tentative carryback and refund adjustment pursuant to sec_6411 thus when petitioner filed the application_for_tentative_carryback_adjustment it substantively recomputed the group’s tax_liability for and had petitioner’s recomputation of tax_liability been correct ie had it actually sustained the cnol claimed on its return and properly carried it back to and it would have been entitled to retain the tentative refunds petitioner contends that even though it recomputed the group’s tax_liability on the applications for tentative carryback adjustments the tentative refunds were paid to the wrong taxpayer by accident and that any refund paid to the wrong taxpayer is a nonrebate refund petitioner’s conclusory argument is premised on the finding that at the time the tentative refunds were paid it was settled that interlake was the continuing common parent of the prespinoff group and that respondent paid petitioner by mistake 7the tax indemnification agreement would not alter this result par a provides that if petitioner realizes a net_operating_loss or credits that may be carried back to taxable years ending before date interlake to the extent it receives any refund from respondent shall within days of receiving the refund pay petitioner the amount of the refund plus interest the foregoing language of the tax indemnification agreement makes it clear that as a matter of contract law petitioner was entitled to the tentative refund that it applied for and that was paid to it even if respondent never took the position that petitioner was the common parent and issued the refund to interlake interlake would have been obligated to pay the refund over to petitioner within days in which case petitioner would have occupied the exact same economic position it is in today we reject petitioner’s argument because it is based on false premises as previously discussed respondent paid petitioner the tentative refunds pursuant to petitioner’s application_for_tentative_carryback_adjustment at a time when respondent had not finally determined which affiliated_group was the continuation of the prespinoff affiliated_group respondent paid the tentative refunds by depositing the funds in an account maintained by petitioner pursuant to the attached application_for electronic funds transfer and within the time prescribed by sec_6411 respondent later determined that petitioner did not sustain the cnol it claimed on its return and that petitioner was the continuing common parent of the prespinoff affiliated_group even if the latter determination had been erroneous which we doubt it was an erroneous application of the relevant regulations to the restructuring and spinoff not a clerical or computer error the tentative refunds paid to petitioner were rebate refunds to petitioner because they arose from and were attributable to petitioner’s recalculation of the group’s and tax_liabilities respondent’s payment of the tentative refunds was consistent with the requirements of sec_6411 and his later determination_of_a_deficiency was consistent with sec_6213 conclusion petitioner applied for tentative refunds based on cnols it claimed for respondent followed the letter of sec_6411 and paid the tentative refunds exactly as petitioner requested within days of receiving the applications for tentative carryback adjustments given the complexity of the restructuring and spinoff followed by the two sets of claims for tentative refunds filed by two different taxpayers seeking to carry losses back to the same tax years of the same affiliated_group respondent might well have properly denied petitioner’s application outright instead respondent embraced the spirit of sec_6411 and provided petitioner with the quick infusion of cash petitioner requested after respondent determined that petitioner was not entitled to retain the tentative refunds petitioner agreed to repay the tentative refunds to respondent depending on the outcome of 112_tc_103 but before the court issued an opinion in interlake corp that interlake was not required to repay them petitioner filed a petition in bankruptcy preventing this court from entering a decision on the stipulation of settled issues petitioner concocted a litigation strategy to avoid repaying the tentative refunds it admitted it was not entitled to retain and had agreed to repay petitioner went so far as to retain new counsel to make the argument its old counsel had made in interlake corp v commissioner supra and which petitioner through its old counsel had waived in entering into the stipulation of settled issues that respondent asks us to enforce by entering a decision thereon petitioner’s strategy appeared to succeed when the bankruptcy court opined that the tentative refund was uncollectible by summary_assessment because it was a nonrebate refund petitioner then tried to get even more mileage out of its nonrebate argument with respect to the and tentative refunds in this court however petitioner had to phrase its argument as a jurisdictional challenge because it had agreed in the stipulation of settled issues to repay the tentative refunds we have rejected that challenge and shall enforce the stipulation of settled issues in accordance with its terms in light of the foregoing respondent’s motion for entry of decision will be granted and decision will be entered in accordance with the stipulation of settled issues
